Citation Nr: 0625719	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-27 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a herniated disc, 
L5-S1.

2.  Entitlement to service connection for a right hip 
disorder to include arthritis.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1978 to 
November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
veteran service connection for herniated disc, L5-S1, and a 
right hip condition to include arthritis.

The veteran testified at a hearing before the undersigned 
conducted at the Board's central office in Washington, D.C. 
in March 2005.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits and applies to this remand.

The Board notes that the veteran's service medical records 
show that in September 1991, he was injured in a motor 
vehicle accident.  He complained of low back pain and, in 
November 1991, was diagnosed with a herniated nucleus 
pulposus (HNP) at L5-S1 according to a magnetic resonance 
image (MRI) of the lumbar spine.  On a report of medical 
history completed in May 1993, the veteran noted his 1991 
accident and subsequent HNP and said he still experienced 
back spasms and right leg tingling.  In May 1995, the veteran 
was again involved in a motor vehicle accident.  It was shown 
that he had increased symptoms, although records indicate 
results of a MRI were unchanged from 1991, after this 
accident.  A December 1997 MRI showed that a HNP at L5-S1 
persisted.  The veteran continued to receive treatment for 
his low back problems until his discharge from service in 
November 1998.  

Post-service medical records show that in October 2003, the 
veteran was involved in another motor vehicle accident.  A 
March 2004 MRI of the lumbar spine revealed mild broad-based 
posterior protrusion of the intervertebral disk at L5-S1 with 
questionable associated central protrusion of the disk.  An 
April 2004 private medical record from H.J.J., M.D. shows 
that the March 2004 MRI showed a disk herniation at L5-S1.  A 
June 2004 medical record from Dr. H.J.J. includes diagnoses 
of lumbosacral sprain, lumbar facet syndrome, and lumbosacral 
radiculopathy.  In a February 2005 private medical record, 
Dr. H.J.J. stated that the veteran had a permanent injury to 
the lower back as a result of the October 2003 incident and 
certainly the October 2003 injury aggravated any preexisting 
condition.  The Board notes, however, that Dr. H.J.J. did not 
mention the nature of the preexisting condition.  Therefore, 
as the veteran suffered an injury to his lumbar spine while 
in service, suffered an injury to his back after service, and 
has a current low back disability, the Board finds that a VA 
examination is necessary to determine the etiology of any 
currently diagnosed HNP at L5-S1, including whether it is 
related to his service or a post-service injury.

Regarding the veteran's claim for service connection for a 
right hip disorder, the Board notes that a veteran is 
presumed in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was 
not aggravated by service will rebut the presumption of 
soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
2003.  A preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2005).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003).

In this regard, the Board notes that an August 1978 Report of 
Medical History completed when the veteran was examined for 
entry into service shows that he reported having had a broken 
right femur in 1974, at age 14.  It was noted that there was 
no sequelae.  When examined at that time, a right hip 
disorder was not noted.  A May 1983 service examination 
report reflects full range of motion and strength in the 
right femur.  In addition, an undated service medical record 
shows that he complained of an ache in his right hip and was 
diagnosed with early post-traumatic degenerative joint 
disease (DJD) of the right hip.  Further, an April 1996 
Report of Medical Examination notes that the veteran had 
weakness, deformity, or limitation of motion of the right 
femur.  Post-service medical records show that the veteran 
has mild to moderate degenerative changes of the hips 
bilaterally with osteophyte formation, as per a February 2005 
private X-ray of the bilateral hips.  

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
right hip disorder preexisted the appellant's entry into 
active military service in October 1978 and was not 
aggravated by service.

The Board also notes that the most recent medical record 
submitted by the veteran is dated in March 2005.  Therefore, 
the RO should request that he submit release forms for any 
additional medical treatment received for his low back or 
right hip since March 2005 that are not currently of record 
in the claims folder.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.	The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes 
an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on 
appeal, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The veteran should be contacted 
and requested to provide the names 
and addresses of all medical care 
providers who treated the veteran 
for his low back condition and 
right hip condition since his 
discharge from service.  After the 
veteran has signed the appropriate 
releases, only those records that 
are not currently in the claims 
file, should be obtained and 
associated with the claims folder.  
All attempts to procure records 
should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran 
and his representative are to be 
notified of unsuccessful efforts 
in this regard, in order that the 
veteran is provided the 
opportunity to obtain and submit 
those records for VA review.  

3.	Then RO should schedule the 
veteran for appropriate VA 
examinations, e.g., orthopedic, 
neurologic, to determine the 
etiology of any right hip and HNP 
disorders found to be present.  
All indicated tests and studies 
should be performed and all 
clinical findings reported in 
detail:

a.	Right Hip: Prior to the 
examination, the examiner 
should review the claims 
folder, including the 
appellant's service medical 
records, including the August 
1978 Report of Medical 
History, the undated record 
diagnosing early DJD in the 
right hip, and April 1996 
Report of Medical 
Examination, noting weakness, 
deformity or limitation of 
motion in the right femur.  A 
complete history of the 
claimed right hip disorder 
should be obtained from the 
veteran.. The examiner is 
requested to address the 
following matters:

i.	Does the appellant 
currently have a right 
hip disorder manifested 
by degenerative 
arthritis, or other 
right hip disability (or 
disabilities)?

ii.	If he has such a 
disability (or 
disabilities), does it 
represent a disease 
process or the residuals 
of an injury?

iii.	Taking into 
consideration the 
evidence incorporated in 
the service medical 
records (including the 
August 1978 Report of 
Medical History, the 
April 1996 Report of 
Medical Examination, and 
the February 2005 
private x-ray report to 
the effect that the 
veteran has mild to 
moderate degenerate 
changes of the hips 
bilaterally), when was 
the disability (or 
disabilities) incurred?

iv.	If any right hip 
disability was incurred 
before October 1978, was 
there an increase in 
disability, beyond the 
natural progress of the 
disorder, during a 
period of military duty? 

v.	If any diagnosed 
disability was incurred 
after October 1978, the 
examiner is requested to 
provide an opinion 
concerning the etiology 
of any right hip 
disorder found to be 
present, to include 
whether it is at least 
as likely as not (i.e., 
to at least a 50-50 
degree of probability) 
that any currently 
diagnosed right disorder 
was caused by military 
service (including the 
findings noted in the 
August 1978 and April 
1996 service medical 
records), or whether 
such an etiology or 
relationship is unlikely 
(i.e., less than a 50-50 
probability).

The rationale for all 
opinions expressed must be 
clearly set forth by the 
physician in the 
examination report
    
b. HNP, L5-S1: Prior to 
examination, the examiner 
should review the veteran's 
service medical records, 
including records dated in 
September and November 1991 and 
June 1995, and post service 
medical records from Dr. 
H.J.J., dated in 2004 and 2005 
(noting an October 2003 motor 
vehicle accident).  Based upon 
the examination results and the 
review of the claims folder, 
the examiner is requested to 
address the following:

i.	whether it is at least 
as likely as not (i.e., 
to at least a 50-50 
degree of probability) 
that any currently 
diagnosed HNP or low 
back disorder was 
caused by military 
service (including the 
findings noted in the 
September to November 
1991 and June 1995 
service medical 
records), or whether 
such an etiology or 
relationship is 
unlikely (i.e., less 
than a 50-50 
probability).

ii. The physician 
should also opine as to 
whether any currently 
diagnosed low back 
disorder, or HNP, is 
related to any post-
service intercurrent 
injury, including the 
veteran's October 2003 
motor vehicle accident.  
If the physician 
determines that the 
veteran has a current 
low back disorder or 
HNP related to a post-
service injury, to the 
extent possible, the 
physician is requested 
to separate all 
symptomatology related 
to the veteran's post-
service injury from the 
symptomatology related 
to his in-service 
injuries.  

iii. In rendering an 
opinion, the examiner 
is particularly 
requested to address 
the opinion expressed 
by Dr. H.J.J. in the 
February 2, 2005 
orthopedic consultation 
report (to the effect 
that the veteran had 
permanent injury to the 
lower back as a result 
of an October 2003 
incident that certainly 
aggravated any 
preexisting condition).  
The rationale for all 
opinions expressed must 
be clearly set forth in 
the examination report.

Note: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

4.  Thereafter, the RO should 
readjudicate the veteran's claim 
for service connection for a 
herniated disc and right hip 
disorder.  If the benefits sought 
on appeal remain denied, the 
veteran and his representative 
should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain 
notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the 
August 2004 SSOC.  An appropriate 
period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


